DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
The drawings are objected to because the text is not legible i.e. in fig 2a the steps recited with gray background are not legible, the examiner suggests to use  white background with black text to make the steps of all figures legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20170339770 A1)

With regards to claim 1. Kim disclose(s):
 A lighting system (figs 1a/1b) comprising: 
a remote control device (200) including a controller (280; fig 2) and a wireless transceiver (210; fig 2 [0048]); 
a light assembly (100) including at least one light source ([0037]), a controller for connection to a power source and to control the light when powered (“Each of the light emitting 
wherein the remote control device (200) is configured to detect the light assembly, to transmit a pairing signal to the light assembly (s310, s320; [0105]), which is configured to prompt the light assembly to generate a non-numerical code (see “the light-emitting pattern mean a change pattern of at least one of a color of the lighting device 100, dimming, the number of times of light emission, a duration time of light emission and a combination thereof, as aforementioned. For instance, as a power is supplied to an installed lighting device, the lighting device may be turned on at predetermined time intervals (e.g., 2 seconds), in order of red, yellow, yellow, blue and green” [0106]), and to pair the light assembly with the remote control device in response to input from a user at the remote control device prompted by the non-numerical code (see fig 4b; “method of recognizing a light-emitting pattern through a manual input, which is a method of displaying, on first screen information, an input region to directly input a change of a color pattern by a user” [0107]).

With regards to claim 2. Kim disclose(s):
The lighting system according to claim 1, wherein the non-numerical code comprises a light emitted by the light assembly (see [0106-0107] for lighting pattern being a code between light assembly 100 and remote control device 200).

With regards to claim 3. Kim disclose(s):
The lighting system according to claim 2, wherein the non-numerical code comprises a color of light emitted by the light assembly (“color” [0106]).

With regards to claim 4. Kim disclose(s):
The lighting system according to claim 3, wherein the non-numerical code comprises a series of colors of light emitted by the light assembly (“color” [0106]).

With regards to claim 5. Kim disclose(s):
The lighting system according to claim 4, wherein the remote control device (200) has a display (251; fig 2; see figs 4a and 4b), and the display displaying the series of colors selectable by a user to generate the input in response the non-numerical code (see fig 4b).

With regards to claim 6. Kim disclose(s):
The lighting system according to claim 4, wherein the display (251; fig 2; see figs 4a and 4b) is a touch screen having a menu of touch selectable icons ([0053]; see fig 4b), each icon being associated with a color of each of the series of colors and being selectable by the user to generate the input in response to the non-numerical code (fig 4b).

With regards to claim 7. Kim disclose(s):
The lighting system according to claim 4, wherein the display is configured to display a selection of lights (fig 5a and 5b) and to allow a user to select a light to be paired from the selection of lights [0134].

With regards to claim 8. Kim disclose(s):
A method (figs 1a/1b) of associating electronic devices to allow remote control of at least one of the electronic devices comprising:
detecting (s310, s320; [0105]) a light assembly (100); 
transmitting a pairing signal (s310, s320; [0105]) to the light assembly (100); 

based on user input at the remote control device in response to the non-numerical code, pairing the remote control device with the light assembly (see fig 4b; “method of recognizing a light-emitting pattern through a manual input, which is a method of displaying, on first screen information, an input region to directly input a change of a color pattern by a user” [0107]).

With regards to claim 8. Kim disclose(s):
The method according to claim 7, wherein the generating a non-numerical code includes generating the non-numerical code with the light assembly (see [0106-0107] for lighting pattern being a code between light assembly 100 and remote control device 200).

With regards to claim 9. Kim disclose(s):
The method according to claim 8, wherein the generating a non-numerical comprises emitting light with the light assembly with a specific color (“color” [0106]).

With regards to claim 10. Kim disclose(s):
The method according to claim 9, wherein the emitting light with the light assembly with a specific color includes emitting a series of colors of light from the light assembly (“color” [0106]).

With regards to claim 11. Kim disclose(s):


With regards to claim 12. Kim disclose(s):
The method according to claim 11, wherein the providing a display (251; fig 2; see figs 4a and 4b) comprising providing a touch screen ([0053]; see fig 4b) having a touch selectable colored icon for each of the series of colors selectable by the user to generate the input in response to the non-numerical code (fig 4b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
UNOSON US 20170127499 A1 – fig 3
Bhabbur US 9985786 – fig 3

    PNG
    media_image1.png
    403
    500
    media_image1.png
    Greyscale

Feil US 20180332692 – fig 2
ELLWOOD US 20160342297 A1 – fig 8
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RENAN LUQUE/            Primary Examiner, Art Unit 2844